Case 5:16-cv-00600-JGB-SP Document 428 Filed 05/21/21 Page 1 of 7 Page ID #:7497




   1 Dariush G. Adli, SBN 204959
      adli@adlilaw.com
   2
     ADLI LAW GROUP, P.C.
   3 12400 Wilshire Blvd., Suite 1460
     Los Angeles, California 90025
   4
     Telephone: (213) 623-6546
   5 Facsimile: (213) 623-6554
   6
     Attorneys for Defendants
   7 Royce International Broadcasting
     Corporation, Playa Del Sol Broadcasters,
   8
     Silver State Broadcasting, LLC, Golden
   9 State Broadcasting, LLC, and Edward R.
     Stolz, II
  10
  11                        UNITED STATES DISTRICT COURT
  12                      CENTRAL DISTRICT OF CALIFORNIA
  13                                 EASTERN DIVISION
  14 WB MUSIC CORP. et al.,                         CASE NO.: 5:16-cv-00600-JGB (SPx)
  15              Plaintiffs,                       Hon. Jesus G. Bernal
  16 v.
  17 ROYCE INTERNATIONAL                            DEFENDANTS’ REQUEST FOR
                                                    UPDATED STATUS RE:
  18 BROADCASTING CORP., et al.,                    TERMINATION OF
                                                    RECEIVERSHIP
  19                     Defendants.

  20
  21
  22
  23
  24
  25
  26
  27
  28

       DEFENDANTS’ REQUEST FOR UPDATED STATUS RE: TERMINATION OF THE RECEIVERSHIP
Case 5:16-cv-00600-JGB-SP Document 428 Filed 05/21/21 Page 2 of 7 Page ID #:7498



   1               DEFENDANTS’ REQUEST FOR UPDATED STATUS RE:
   2                         TERMINATION OF RECEIVERSHIP
   3          I.    INTRODUCTION
   4         On March 10, 2021, at the hearing of Defendants’ Motion to Terminate the
   5 Receivership, Dismiss the Receiver, and Enjoin the Sale of the Radio Stations
   6 (“Termination Motion”) [Dkt. 369], the Court denied the Termination Motion and
   7 stated that it intends to continue the Receivership.
   8         On March 11, 2021, Defendants filed a Status Report (“Status Report”) which,
   9 among other topics, requested clarification on the status of the Receivership, and sought
  10 guidance as to further action which would be necessary for the Court to order a winding
  11 up or termination of the Receivership. [Dkt. 409.]
  12         On March 18, 2021, the Court issued a Minute Order regarding the Termination
  13 Motion (“Minute Order”). [Dkt. 413.]
  14         Defendants resubmit their request for guidance from the Court as to what further
  15 actions are required prior to termination of the Receivership and a return of the Radio
  16 Stations to Defendants.
  17
  18         II.    DEFENDANTS SEEK AN UPDATED STATUS REGARDING THE
  19                RECEIVERSHIP,           GIVEN           TERMINATION         OF      THE
  20                RECEIVERSHIP WOULD CAUSE NO PREJUDICE
  21         The Minute Order noted, “the Court could terminate the receivership at this
  22 juncture” but nonetheless declined to do so, “in order to ensure that the satisfaction of
  23 the judgments in the instant case has not prejudiced other creditors.” [Dkt. 413 at p.3.]
  24 The Minute Order referred to a creditor whose sum has been reduced to judgment,
  25 Bellaire Tower Homeowners Association (“Bellaire”).
  26         The Court, however, did not clarify how long it would hold the Receivership
  27 open to ensure there is no prejudice to Bellaire. Given a continuation of the Receiver’s
  28 services, in this case, will only further deplete the assets of Defendants and/or

                                                 1
           DEFENDANTS’ REQUEST FOR UPDATED STATUS RE: TERMINATION OF THE RECEIVERSHIP
Case 5:16-cv-00600-JGB-SP Document 428 Filed 05/21/21 Page 3 of 7 Page ID #:7499



   1 Receivership, it is difficult to see how such a result is in Bellaire’s interest. This is
   2 especially so not only because Bellaire already has their own case and judge to protect
   3 their interests, but also because Defendants have openly indicated they intend to
   4 vigorously challenge any consummated sale of the three Radio Stations, on the basis
   5 such a sale would be excessive and improper given the Bellaire judgment is a fraction
   6 of the value of even one of those assets.1 Defendants believe such a challenge would
   7 clearly have merit, and would delay resolution of Bellaire’s judgment.
   8          Moreover, it is difficult to see how Bellaire would be harmed if the Receivership
   9 is discharged and the three Radio Stations are returned to Defendants, since those are
  10 the very assets which would ensure Defendants’ solvency to pay the Bellaire judgment
  11 (several times over), if and when necessary. Given the same Receiver in this case is
  12 assigned to the Bellaire case, there is even less cause for concern that Bellaire could be
  13 prejudiced by dismissal of the Receivership here.
  14          Consolidated Railroad Corporation v. Fore River Ry. Co., 861 F.2d 322, 327-28
  15 (1st Cir. 1988) (“Consolidated Railroad”) is an out-of-Circuit authority that stands for
  16 the proposition that a court may expand the mandate of a receiver. This Court cited
  17 Consolidated Railroad in its Minute Order with approval. In this litigation, however,
  18 there has never been an order expanding the mandate of the Receiver, even though
  19 Bellaire had given notice of its judgment prior to the Receivership’s appointment. The
  20 sole purpose for maintaining the Receivership – payment of Plaintiffs’ judgment(s) –
  21 has been satisfied, so Consolidated Railroad does not appear to support continuation
  22 of the Receivership. In the words of Consolidated Railroad, “[w]hen the reason for
  23
  24
  25   1
       Even if one were to take the sum of (a) the proposed Third Amended Judgment; (b) an estimate of
     the Receiver’s costs; (c) the Bellaire judgment; and (d) all three prospective third-party creditor
  26 claims mentioned in prior briefing by the Receiver/Plaintiffs, that sum could not reasonably exceed
     the value of even one Radio Station. This is further evidence that the instant litigation is far from
  27 the “rare” case where the Receiver would be justified in liquidating the Receivership’s assets, let
     alone all three Radio Stations. See S.E.C. v. TLC Investments & Trade Co., 147 F. Supp. 2d 1031,
  28 1036 (C.D. Cal. 2001).

                                                        2
             DEFENDANTS’ REQUEST FOR UPDATED STATUS RE: TERMINATION OF THE RECEIVERSHIP
Case 5:16-cv-00600-JGB-SP Document 428 Filed 05/21/21 Page 4 of 7 Page ID #:7500



   1 continuing the receivership has ceased, the property should be discharged and restored
   2 to the owner.” Id. at 327.
   3         If the Court disagrees with Defendants’ analysis, Defendants respectfully seek
   4 guidance from the Court on where and how they have misinterpreted the mandate of
   5 the Receivership. At the very least, Defendants submit that, in light of the amount of
   6 the Bellaire judgment, the proposed sale in its current form (i.e., of all three Radio
   7 Stations) is patently improper.
   8
   9        III.   DEFENDANTS SEEK A FINAL ACCOUNTING FROM THE
  10               RECEIVER, SO THE AMOUNT OWED CAN BE ADJUDICATED
  11               AND PAID
  12         The Minute Order referred to the fact that, “courts normally do not terminate
  13 receiverships until the Receiver prepares a final accounting.” [Dkt. 413 at p.3.] While
  14 Defendants acknowledge this accurately recites the law, it is less clear why the Court
  15 has not yet ordered a final accounting; the Receiver should be asked to do so.
  16         The Minute Order cited with approval Bruser v. Bank of Hawaii, No. CV 14-
  17 00387 LEK-RLP, 2020 WL 5845713 (D. Haw. Sept. 30, 2020) (“Bruser”). However,
  18 unlike in Bruser, the Court here is not requiring the Receiver to “file a final accounting
  19 with the Court and perform any other action necessary to wind up the receivership by a
  20 specified date.” In fact, by keeping the Receivership alive with no specified end date,
  21 the Court is preventing the very “wrap up” which Bruser calls for.
  22         Defendants cannot satisfy the Receiver’s legitimate costs until and unless the
  23 Court orders them to wind up the Receivership and submit an accounting to the Court.
  24 This is what the Bruser court did. In Bruser, the court appointed a receiver and charged
  25 it with a mandate to accumulate funding sufficient to satisfy liability. Id. at *4. Once
  26 that goal had been accomplished, the Bruser court stated:
  27
              the receiver must take the necessary steps to wind up the Receivership.
  28          To that end, the Receiver is hereby ordered to…. file a final accounting
                                                  3
           DEFENDANTS’ REQUEST FOR UPDATED STATUS RE: TERMINATION OF THE RECEIVERSHIP
Case 5:16-cv-00600-JGB-SP Document 428 Filed 05/21/21 Page 5 of 7 Page ID #:7501



   1          with the [c]ourt; and perform any other action necessary to wind up the
   2          receivership. Bruser, 2020 WL 5845713, at *5.
   3
   4        Thus, the Bruser court ordered the receiver to “wrap up” because its purpose had

   5 been accomplished. Id. In light of Bruser’s holding, Defendants are puzzled by the
   6 logic of the Minute Order. The Court seems to be refusing to order the Receiver to
   7 “wind up” so that an accounting can be done, which is, in essence, simply allowing the
   8 Receiver to continue to allow the Receiver to accumulate costs. Defendants therefore
   9 read Bruser as supporting Defendants’ position first laid out in their Termination
  10 Motion: the Receivership should not continue unimpeded, but rather, it should instead
  11 submit a final accounting in anticipation of termination.
  12      If the Court disagrees with Defendants’ interpretation of Bruser, then Defendants

  13 respectfully seek the guidance requested in their Status Report – Defendants sincerely
  14 wish to know what further steps they should take here, since as of this filing the
  15 Receiver has made no formal or informal demands for payment, despite Defendants’
  16 repeated request. [Dkt. 409.]
  17        Otherwise, Defendants respectfully reiterate their request for a briefing schedule

  18 to expeditiously be set on the Receiver’s final accounting, so that amounts owed can be
  19 adjudicated.
  20
  21        IV.    CONCLUSION

  22        Defendants seek a winding up and termination of the Receivership, and

  23 restoration of the entirety of their three Radio Stations back to them.
  24        The Bruser court’s position on return of receivership property to its rightful

  25 owner, once judgment has been satisfied, is unequivocal: “A receivership once
  26 imposed ... should be terminated and control returned to those who own the business as
  27 soon as the reason for its imposition ceases.” Id. at *4 (emphasis added). This echoes
  28 Ninth Circuit authority, which states, “[a] receivership may interfere seriously with a

                                                 4
           DEFENDANTS’ REQUEST FOR UPDATED STATUS RE: TERMINATION OF THE RECEIVERSHIP
Case 5:16-cv-00600-JGB-SP Document 428 Filed 05/21/21 Page 6 of 7 Page ID #:7502



   1 defendant’s property rights” and therefore is “an extraordinary remedy that should be
   2 employed with the utmost caution and granted only in cases of clear necessity to protect
   3 plaintiff’s interests in the property.” Solis v. Matheson, 563 F.3d 425, 437 (9th Cir.
   4 2009).
   5         Whatever the Court’s opinion of Defendants’ past conduct, Defendants submit it
   6 is apparent their property rights have been seriously interfered with by the
   7 Receivership, and any necessity for such a remedy has now passed. The sole objective
   8 of this filing is, therefore, to obtain clarity on how to resolve this litigation.
   9         Defendants believe the sale of the Radio Stations should be enjoined and the
  10 Receiver compelled to submit a final accounting for adjudication, in anticipation of
  11 winding up and termination. If the Court disagrees, Defendants ask for guidance as to
  12 what further steps they can take to cause these events to happen.
  13
  14
  15                                               ADLI LAW GROUP, P.C.

  16
  17
       Dated: May 21, 2021                         /s/ Dariush G. Adli
  18                                               Dariush G. Adli
  19                                               Attorneys for Defendants
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    5
           DEFENDANTS’ REQUEST FOR UPDATED STATUS RE: TERMINATION OF THE RECEIVERSHIP
Case 5:16-cv-00600-JGB-SP Document 428 Filed 05/21/21 Page 7 of 7 Page ID #:7503




   1                              CERTIFICATE OF SERVICE
   2         I hereby certify that I electronically filed the foregoing documents with the
   3 Clerk of the Court for the United States District Court for the Central District of
   4 California by using the CM/ECF system on May 21, 2021:
   5
   6                 DEFENDANTS’ REQUEST FOR UPDATED STATUS RE:
   7                         TERMINATION OF RECEIVERSHIP
   8
   9         Participants in the case who are registered CM/ECF users will be served by the
  10 CM/ECF System.
  11         I certify under penalty of perjury that the foregoing is true and correct.
  12 Executed May 21, 2021 at Los Angeles, California.
  13
  14
  15
  16
  17 Date: May 21, 2021                           /s/ Dariush G. Adli
                                                  Dariush G. Adli
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                        CERTIFICATE OF SERVICE
